People ex rel. Kuan v Dzurenda (2020 NY Slip Op 04529)





People ex rel. Kuan v Dzurenda


2020 NY Slip Op 04529


Decided on August 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2020-06015

[*1]The People of the State of New York, ex rel. Julia P. Kuan, on behalf of Paul Scrimo, petitioner, 
vJames Dzurenda, etc., respondent.


Romano & Kuan, New York, NY (Julia P. Kuan pro se of counsel) and Emery Celli Brinckerhoff Abady Ward & Maazel, LLP, New York, NY (Earl S. Ward of counsel), for petitioner.
Madeline Singas, District Attorney, Mineola, NY (Cristin N. Connell of counsel), for respondent.
Writ of habeas corpus in the nature of an application set reasonable bail upon Nassau County Indictment No. 1456-2000 concerning Paul Scrimo.

ADJUDGED that the writ is sustained and bail on Nassau County Indictment No. 1456-2000, is fixed in the sum of $300,000 posted in the form of an insurance company bail bond, the sum of $300,000 posted in the form of a partially secured bond with the requirement of 10% down, or the sum of $150,000 deposited as a cash bail alternative, on condition that, in addition to posting a bond or depositing the cash bail alternative set forth above, Paul Scrimo shall (1) remain within and shall not travel beyond the geographical limits of the counties of Nassau and Suffolk, except for visits to his attorney, if necessary, and must travel directly to his attorney and return directly to the counties of Nassau and Suffolk, when conducting those visits, (2) wear an electronic monitoring bracelet, with monitoring services to be provided by a qualified entity pursuant to CPL 510.40(4)(c), and any violations of the condition set forth herein relating to the electronic monitoring shall be reported by the electronic monitoring service provider to the Office of the District Attorney of Nassau County, (3) surrender all passports, if any, he may have to the Office of the District Attorney of Nassau County and shall not apply for any new or replacement passports, and (4) provide to the Office of the District Attorney of Nassau County, in a form approved by the Office of the District Attorney of Nassau County, an affidavit in which he attests that if he leaves the jurisdiction he agrees to waive his right to oppose extradition from any foreign jurisdiction; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Paul Scrimo has given an insurance company bail bond in the sum of $300,000, or a partially secured bond in the sum of $300,000 with the requirement of 10% down, or deposited the sum of $150,000 as a cash bail alternative, and has arranged for electronic monitoring with a qualified entity pursuant to CPL 510.40(4)(c), surrendered all passports, if any, he may have to the Office of the District Attorney of Nassau County, and provided the Office of the District Attorney of Nassau County with an affidavit, in a form approved by the Office of the District Attorney of Nassau County, attesting that if he leaves the jurisdiction he agrees to waive his right to oppose extradition from any foreign jurisdiction, the Warden of the facility at which Paul Scrimo is incarcerated, or his or her agent, is directed to immediately release Paul Scrimo.
LEVENTHAL, J.P., HINDS-RADIX, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino	
Clerk of the Court